Chalmers, C. J.,
delivered the opinion of the court.
On the 28th of April, 1876, Charles Rosenbaum purchased from Wood & Co. a stock of dry goods and groceries in the town of Scooba, including the good-will and unexpired lease *90of the retiring firm, and thereafter continued the business in the building formerly occupied by them.
Wood & Co. were largely insolvent, and sundry of their creditors, believing that the sale was colorable and collusive, sued out attachment writs against them, and had the same levied upon the goods in the possession of Rosenbaum. The first three attachments were levied upon different portions of the goods, and in the aggregate embraced the entire stock.
Rosenbaum interposed the claimant’s affidavit to each of these attachments, and gave separate bonds to each in double the amount of the goods seized, as required by statute ; so that in the aggregate his bonds covered double the value of all the goods. Two other attachments were subsequently levied upon the same goods, at the instance of other creditors of Wood & Co., and Rosenbaum was again compelled to give further bonds for the forthcoming of the same property. When he gave the last bond, the sheriff informed him that there were still other creditors of Wood & Co. who had sued out or intended to sue out attachments, and that these Wóuld be levied in succession so long as he continued to bond the property.
He therefore filed this bill in chancery, setting forth these facts, alleging that irreparable injury would be done by the successive levy of attachments far in excess of the value of the goods, averring the 'bona fides of his purchase and ownership of the property, and praying that the levy of further attachments might be enjoined, that the Court of Chancery would take jurisdiction of the entire subject, and, upon final hearing, declare him to be the lawful owner.
The bill was demurred to for want of jurisdiction, it being-insisted that, as each attaching creditor was simply pursuing, without complicity or connection with the others, his legal right as given by statute, and as Rosenbaum’s right to interpose his claim and replevy the property was also statutory, the method thus provided by law for ascertaining and settling the respective rights of the parties was not only ample, but *91was exclusive of all others, and left no excuse for invoking the interposition of ¡1 court of equity.
The demurrer was properly overruled. While it is true that the statute points out a mode of procedure in attachment suits, and provides a method for third persons to assert their claims to property attached which is ordinarily exclusive of all others, this will not deprive the Court of Chancery, even in this class of cases, of its right to interpose, with a view of preventing a multiplicity of suits, where the circumstances render such interposition proper. “ The prevention of vexatious litigation and of a multiplicity of suits constitutes a favorite ground for the exercise of the jurisdiction of equity by way of injunction, and it may be laid down as a general rule that whenever the rights of a party aggrieved cannot be protected or enforced in the ordinary course of proceedings at law except by numerous and expensive suits, a court of equity may properly interpose and afford relief by injunction. And where there is one common right in controversy, which is to be established by or against several persons, — one person asserting the right against many, or many against one, — equity may interfere, and, instead of permitting the parties to be harassed by a multiplicity of suits, determine the whole matter in one action.” High on Inj., sect. 12. Same principle, Id., sect. 53.
We rest the right of equitable interference in this case not on the mere fact that it was a common transaction, to be established in each case by one against many, and depending in each case upon the same proof, but upon the fact that attachments have been levied and others'threatened upon property for which bonds had already been given to the full value of the property. So long as the several writs were levied on separate property, or the bonds given did not exceed the value of that property, no harm could accrue from separate trials at law; but where this is not the case, and where the claimant has been forced to give to different persons several obligations for the same property far in excess of its value, the interposition of a court of equity, sooner or later, becomes indispensa*92ble ; since, if judgments are obtained upon all of the bonds, the Chancery Court must necessarily be applied to to restrain their enforcement beyond the value of the goods. Since its jurisdiction must, therefore, be invoked in the end to cure the effects of such proceedings, we see no reason why it should not in the outset be exercised to prevent such a result.
Upon the facts of the case we will not disturb the finding of the chancellor.
Decree affirmed.